Title: From Thomas Jefferson to Thomas FitzSimons, 8 March 1792
From: Jefferson, Thomas
To: FitzSimons, Thomas


          
            Mar. 8. 92.
          
          Th: Jefferson presents his compliments to Mr. Fitzsimmons, and returns Mr. Greene’s memorial, submitting some alterations to him. He takes for granted Mr. Greene will accompany it with the best vouchers the nature of every fact will admit, such as authentic copies of records where a matter of record is complained of &c. This will be necessary for us, that we may not commit ourselves in a contest which will draw attention, and afterwards find the facts slip from under us, and it will be necessary at the British court to support the claims. The proofs of Mr. Greene’s citizenship should be furnished, separate from the other papers, and only to be used if they advance against that fact.
          Th: J. again presses on Mr. Fitzsimmons attention to the Consular bill on which he receives constant complaints under the head of the faith of the U.S. pledged by the Consular Convention.
        